DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 23 March 2020.  In view of this communication, claims 1-9 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 23 March 2020 and 16 July 2021 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Rotary Electric Machine with Rotor Core Retaining and Torque Transmitting Portions.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Tajima et al. (US 2005/0011689 A1), hereinafter referred to as “Tajima”.
Regarding claim 1, Tajima discloses a rotary electric machine [6], which is to be connected to at least one of a first torque input/output shaft [33] and a second torque input/output shaft [3] (fig. 3; ¶ 0031-0033), the rotary electric machine [6] comprising: 
a stator [12] (fig. 3; ¶ 0032); and 
a rotor [13] (fig. 3; ¶ 0032), the rotor [13] including: 
a rotor core [13c] (fig. 3; ¶ 0032, 0034; the rotor is formed from a stack of thin plates, i.e. a laminated core); 
 
    PNG
    media_image1.png
    819
    565
    media_image1.png
    Greyscale

a torque transmitting portion [10/7], which is connected to at least one of the first torque input/output shaft [33] and the second torque input/output shaft [3], and is formed of a plate-shaped member (fig. 3; ¶ 0033-0035); and
a rotor core retaining portion [15], which is retained on the torque transmitting portion [10/7], is configured to retain the rotor core [13c], and is formed of a plate-shaped member [15b] (fig. 3; ¶ 0034).
Regarding claim 5, Tajima discloses the rotary electric machine according to claim 1, as stated above, wherein a rotation sensor rotor [10a] configured to measure a rotation angle is mounted to the rotor [13] (fig. 3; ¶ 0035; gaps in the rotor [10a] are read by sensor [17] to detect the rotor position).
Regarding claim 6, Tajima discloses the rotary electric machine according to claim 1, as stated above, wherein the rotor core retaining portion [15] protrudes toward the first torque input/output shaft [33] side with respect to a region of the torque transmitting portion [10/7] connected to the first torque input/output shaft [33] (fig. 3; both the retaining portion and the first shaft extend to the left side of the figure).
Regarding claim 7, Tajima discloses the rotary electric machine according to claim 1, as stated above, wherein the torque transmitting portion [10/7] is connected to the first torque input/output shaft [33] and the second torque input/output shaft [3] (fig. 3; the torque transmitting portion is connected directly to the second shaft by bolt [9] and indirectly to the first shaft by the retaining portion [15]).
Regarding claim 8, Tajima discloses the rotary electric machine according to claim 1, as stated above, wherein the torque transmitting portion [10/7] is sandwiched between and is coupled to the first torque input/output shaft [33] and the second torque input/output shaft [3] (fig. 3; the torque transmitting portion is connected directly to the left axial surface of the second shaft by bolt [9] and is indirectly connected to the first shaft by the retaining portion [15]).
Regarding claim 9, Tajima discloses the rotary electric machine according to claim 8, as stated above, wherein the torque transmitting portion [10/7] includes a first face [10] and a second face [7], wherein, on the first face [10], the torque transmitting portion [10/7] is coupled to the first torque input/output shaft [33], wherein, on the second face [7], the torque transmitting portion [10/7] is coupled to the second torque input/output shaft [3] (fig. 3; the torque transmitting portion is connected directly to the second shaft by bolt [9] and indirectly to the first shaft by the retaining portion [15]), and wherein the first face [10] is parallel to the second face [7] (fig. 3; both faces are formed by plates having portions extending in the radial plane).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tajima.
Regarding claim 3, Tajima discloses the rotary electric machine according to claim 1, as stated above, wherein the rotor core retaining portion [15] is retained on the torque transmitting portion [10/7] (fig. 3; ¶ 0044).
Tajima does not disclose the components being retained through welding.  
However, Tajima does disclose other components being connected to one another via welding (¶ 0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the rotor core retaining portion and the torque transmitting portion of Tajima via welding, in order to provide a secure connection that would not be loosened due to vibrations of the machine during operation.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to retain the rotor core retaining portion on the torque transmitting portion of Tajima by welding, since the rotary electric machine of Tajima is a finished product which can be made by any process, and the product itself is the same as or obvious over the product of the prior art.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 4, Tajima discloses the rotary electric machine according to claim 1, as stated above.  Tajima does not disclose that the rotor core retaining portion [15] is made of the same material as a material for the rotor core [13c].
Tajima does disclose the rotor core [13c] being formed from lamination plates (¶ 0034) which are well-known and commonly made from magnetic steel.  
One of ordinary skill in the art would have known that magnetic steel is well known for its high magnetic permeability and high strength, desirable in both rotor cores and in retaining portions.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use magnetic steel for both the rotor core and rotor core retaining portion, for the purpose of improving both the mechanical strength and the magnetic permeability.
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claim(s) 2 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, and all claims dependent thereon, the prior art does not disclose, inter alia, the rotary electric machine according to claim 1, wherein the torque transmitting portion includes a plate portion having a disk shape, and a cylinder portion that has a cylindrical shape and is fixed to the plate portion, wherein the plate portion is connected to the first torque input/output shaft, and wherein the cylinder portion retains the rotor core retaining portion.  
While the prior art discloses various arrangements of the rotor core retaining portion and the torque transmitting portion, the particular arrangement recited above has only been found in the Groβpietsch reference, cited below.  Since this reference is not valid prior art under 35 U.S.C. 102(a)(1) or 102(a)(2), the invention recited in claim 2 is neither anticipated nor rendered obvious by the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Groβpietsch et al. (US 2021/0328479 A1) discloses a rotary electric machine whose rotor includes a plate-shaped core retaining portion mounted on a plate-shaped torque transmitting portion, and is connected to first and second shafts.
Fulton et al. (US 2014/0070649 A1) discloses a rotary electric machine whose rotor includes a rotation sensor rotor configured to measure a rotation angle of the rotor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834